SCHEDULE OF COMPENSATION
BORLAND NON-EMPLOYEE DIRECTORS

Fees

We pay cash fees to each non-employee director for his or her services. Fees
paid include an annual retainer of $20,000 and a flat fee for attendance at each
meeting of our Board and for attendance at each meeting of a Board committee on
which they serve as follows:  

         
 
        Regularly Scheduled Board of Directors Meetings

Non-employee Director
       $2,000 per meeting
Chairman
       $3,000 per meeting  
Special Telephonic Board Meetings

Non-employee Director
       $1,000 per meeting
Chairman
       $1,500 per meeting  
Audit Committee Meetings

Non-employee Director
       $2,000 per meeting
Chairman
       $3,000 per meeting  
Compensation Committee Meetings

Non-employee Director
       $1,000 per meeting
Chairman
       $1,500 per meeting  
Nominating & Governance Committee Meetings

Non-employee Director
       $1,000 per meeting
Chairman
       $1,500 per meeting

Our directors are reimbursed for reasonable expenses incurred in connection with
attending Board or committee meetings. We do not provide any retirement benefits
or other perquisites to our directors.

Stock Options  

Under the automatic option grant program in effect under our 2002 Stock
Incentive Plan, eligible non-employee members of our Board receive a series of
option grants over their period of Board service. Those option grants are as
follows:  

Initial Grant.    At the time of his or her initial election or appointment to
the Board, each new non-employee Board member receives an option grant for
30,000 shares of our common stock, provided such individual has not previously
been in our employ.  

Annual Grant.    On the first trading day in July each year, each individual who
is at that time serving as a non-employee Board member receives one or more
automatic stock option grants in accordance with the following formula:  

(i) each non-employee Board member on that annual grant date receives an option
for 12,500 shares of our common stock, except that the chairperson of our Board
receives an option grant for 17,500 shares;  

(ii) each non-employee Board member who is serving as a member of any of our
board committees also receives an additional option grant for 1,000 shares of
our common stock for each committee on which he or she is serving on the annual
grant date; and  

(iii) each non-employee Board member who is also serving as the chairperson of
any Board committee at that time receives an additional option grant for 1,000
shares of our common stock for each committee on which he or she is serving as
chairperson on the annual grant date.  

There is no limit on the number of annual option grants any one eligible
non-employee Board member may receive over his or her period of continued Board
service, and non-employee Board members who have previously been in our employ
are eligible to receive one or more annual grants over their period of Board
service.  

Each automatic grant has an exercise price per share equal to the fair market
value per share of our common stock on the grant date and has a maximum term of
ten years, subject to early termination upon the later of (i) twelve months
after the date of the optionee’s cessation of Board service for any reason or
(ii) three months after the date the optionee is first free to sell the option
shares without contravention of applicable federal and state securities laws.
Each automatic option is immediately exercisable for all of the option shares.
However, any shares purchased under such option will be subject to repurchase by
us, at the lower of the exercise price paid per share or the fair market value
per share, should the optionee cease Board service prior to vesting in those
shares.  

The shares subject to each initial and annual automatic option grant vest as
follows: one-third of those option shares vest upon the optionee’s completion of
one year of Board service measured from the grant date of that option, and the
remaining option shares vest in a series of twenty-four successive equal monthly
installments upon the optionee’s completion of each of the next twenty-four
months of continued Board service thereafter. However, the shares subject to
each initial and annual option grant vest in full on an accelerated basis should
we experience certain changes of control or ownership or should the optionee die
or become disabled during his or her period of Board service, as will be more
fully described in the 2002 Stock Incentive Plan and agreement thereunder.

Non-employee director compensation is periodically reviewed by our Board or its
Compensation Committee and is subject to change as deemed appropriate by the
Board or Compensation Committee.

